Citation Nr: 1451748	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-28 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Laurie C. Sanders, Jr., Attorney


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty for more than 21 years prior to his retirement in April 1996.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 12, 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

Sleep apnea did not have its clinical onset in service, and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide .  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through notice letters dated in November and December 2009, and January 2010, which fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

Service treatment records (STRs) are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained. The Veteran did not identify any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied. 

The evidence of record includes sleep studies that establish the presence of obstructive sleep apnea.  The Veteran was afforded a VA examination in January 2013 to determine whether his sleep apnea was incurred in or aggravated by military service.  Sleep studies were not performed, but the primary purpose of the examination was to determine the etiology of the obstructive sleep apnea.  The Veteran claims that the examination was inadequate.  He maintains that the January 2013 VA examination was not a medical examination, as "[he] was only asked several questions which [he] answered."  See February 2013 VA Form 9.  However, a review of the examination report reveals no inadequacies.  Rather, the VA examination involved a review of the Veteran's pertinent medical history and relevant symptomatology related to the given disability, and provided an opinion with supporting rationale.  See 38 C.F.R. § 3.326 (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board finds that the examination was adequate when considering that its primary purpose was to determine etiology and not establish a diagnosis.  As such, VA's duty to provide an examination has been satisfied in this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159 (2014).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).  Sleep apnea is not a disease for which the theory of continuity of symptomatology is still applicable.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined above.  
While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 

STRs are silent for any complaints, diagnoses, or treatment related to sleep apnea; they do reflect complaints of sleep disturbance, inability to fall asleep, and fatigue.  A July 1994 medical history report reflects the Veteran reported depression or excessive worry, fatigue, and frequent trouble sleeping, with the examiner noting positive depression screen as well as depressed mood and difficulty concentrating.

On September 19, 1994, STRs show complaints of fatigue, sleep disturbance, and difficulty concentrating. 

A September 20, 1994 in-service psychology report noted sleep disturbance, fatigue and emotional issues.  The study was negative for a finding of sleep apnea.  The Veteran reported trouble sleeping over the past two years since returning from deployment to Southwest Asia in 1991.  He also reported difficulty with "mind wandering" throughout the day and problems with concentration.  It is also noted that the Veteran stated he experienced a previous period of sleeping difficulty secondary to "personal problems" in 1988.  The Veteran was noted to have sleep disturbance with some loss of cognitive efficiency.  The doctor concluded that testing suggests a "psychoemotional basis for [the Veteran's] difficulties [and] psychiatric intervention may be useful to address [his] sleep disturbance and any somatoform process that may be contributing to his picture."  See September 1994 Department of the Army Psychological Report.

A January 1996 STR shows that the Veteran reported difficulty initiating sleep; however, upon finally falling asleep he maintained two to three hours of sleep.

A February 1996 medical history report reflects the Veteran reported frequent trouble sleeping.  The examiner noted a history of sore throat and colds, and liable hypertension.

An October 2000 VA sleep study diagnosed mild OSA and recommended weight loss, smoking cessation, no alcohol consumption close to bed time, an ENT evaluation, and elevating the head from the bed by 30 degrees.

A May 2008 VA sleep study diagnosed the Veteran with mild OSA.  The Veteran reported that the nasal mask of his continuous positive airway pressure (CPAP) machine was uncomfortable at his upper lip.  The examiner concluded that the CPAP machine resulted in improved sleep quality; recommending weight loss, use of the CPAP machine with a gel nasal mask to assist with comfort, and no alcohol consumption close to bed time.

A July 2008 VA treatment record shows a diagnosis of sleep apnea.

A June 2009 VA treatment record shows a report of insomnia, likely due to sleep apnea.  It is also noted that the Veteran was provided a CPAP machine during his sleep study, however, he reported that he does not wear the mask.  See also November 2012 Sleep Apnea Consult.

In October 2009, the Veteran filed a claim of service connection for obstructive sleep apnea.  He contended that his currently diagnosed obstructive sleep apnea (OSA) is related to his active service.  Specifically, he asserts that a complete physical examination was not accomplished at service discharge and he exhibited symptoms of insomnia/sleep apnea during active duty.  

A December 2009 VA treatment record shows the Veteran reported he is sleeping well, but experiencing problems with the CPAP nasal mask.  It is also noted that the Veteran reported tobacco use.  The record indicates that the Veteran was counseled on weight management and the health risks of smoking and obesity as it relates to his current OSA disability.

An August 2010 VA examination for PTSD indicates the Veteran reported chronic sleep disturbance as of 1993, and continued sleep disturbance despite use of medication and a CPAP machine.  The examiner noted the Veteran reported his sleep problems began after he returned from (a civilian) deployment to Kuwait in 2002.  See also January 2012 VA Examination.

A November 2011 VA sleep apnea consult indicates that the Veteran reported he does not use the CPAP machine because the pressure is too high and it is uncomfortable to wear the nasal mask, which prevents him from falling asleep.  

A January 2012 VA examination for PTSD shows the Veteran reported difficulty with sleeping.  Specifically, the Veteran stated that he will fall asleep for about an hour, only to awake very early in the morning with the inability to fall back to sleep.  The examiner concluded that the Veteran's inability to maintain sleep "is more likely a consequence of his PTSD than apnea."

A January 2013 VA examination report contains a diagnosis of OSA.  The examiner reviewed the claims file, to include STRs, and considered the Veteran's history of sleep disturbance since service.  The examiner opined that it is less likely than not (less than 50 percent probability) the Veteran's current diagnosis of sleep apnea was "incurred in or caused by the claimed in-service injury, event, or illness."  During the examination, the Veteran reported that in the early to mid-1990's he began to experience sore throat, dry mouth, and difficulty falling asleep.  He also reported that it would take hours for him to fall asleep only to awake in the early morning around 4:00, and once awake he is unable to fall back asleep.  He indicated that he had a sleep study conducted by VA in 1996 and was told that he had sleep apnea but was not given a CPAP.  He also stated that at times he would awake feeling out of breath and was very tired in the morning.  The Veteran indicated that he is currently employed at a warehouse where he performs supply work.  He reported that he leaves work early at times because he is tired, and relayed that "[he] got yelled at a few times for falling asleep in meetings."

The examiner concluded that the Veteran's complaints during service of difficulty falling asleep and inability to go back to sleep "are not consistent with sleep apnea."  The examiner noted that according to the New England Journal of Medicine, "patients with a high risk of sleep apnea have a combination of the following criteria: snoring, daytime sleepiness, obesity and HTN."  The examiner also noted that while the Veteran does have a current diagnosis of sleep apnea, and there is documentation of a 34-40 pound weight gain since he retired from active service, there is no diagnosis of, or treatment for sleep apnea in service.  The examiner's report also reflects that a sleep study was not performed in service and concluded that a psychology report dated September 19, 1994 indicates sleep disturbance, however, the finding was a psychoemotional/sotaform basis and there is no mention of sleep apnea.  

The Board assigns the VA examiner's opinion significant probative weight because it is based on a detailed history from the Veteran, examination of the claims folder, fully addressed the Veteran's symptoms and objective data, and supported by an adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner discussed the Veteran's history of complaints of sleeping difficulty in service, and also cited to medical literature with respect to the criteria of sleep apnea in support of the opinion.

Entitlement to service connection requires competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and medical evidence of a relationship or nexus between the current disability and service.  Based on the evidence of record, the Board finds that the third requirement is not met.  

The Veteran has an established diagnosis of obstructive sleep apnea.  While STRs are silent for any complaints, treatment, or diagnosis of obstructive sleep apnea, the Veteran was seen for complaints of fatigue, sleep disturbance, and problems sleeping in service.  The Veteran's self-reported medical history questionnaire completed at separation, indicates frequent trouble sleeping.  See February 1996 Report of Medical History.  However, the earliest indication of OSA, as shown by the medical evidence of record, was in October 2000.  See October 2000 VA Sleep Study.  

With respect to the third requirement, the Veteran asserts that there is a relationship between his current OSA disability and his military service.  The Veteran's statements with respect to his sleeping difficulty, inability to remain asleep, and assertion that there is a causal relationship between his service and his currently diagnosed OSA are considered to be competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the objective clinical findings by medical professionals aware of his symptoms more probative than the Veteran's statements.  

The examiner is a medical professional, was able to review the overall record, including the Veteran's history and opinions, and provided an objective opinion regarding the symptoms exhibited.  The Veteran filed several claims for compensation for numerous disabilities following his 1996 discharge from service and did not claim compensation for obstructive sleep apnea.  It seems likely that if he had sleep apnea (at the 2013 VA examination, he indicated that he was told that he had obstructive sleep apnea in 1996), he would have mentioned this prior to filing his initial claim for compensation for obstructive sleep apnea in 2009.  The Veteran did not point to service as the date of onset of obstructive sleep apnea when it was first diagnosed in 2000 or at any time prior to filing the 2009 claim.  

With regard to the Veteran's opinion that manifestations of sleep disturbance and fatigue in service were due to obstructive sleep apnea, it is noted that during a June 1996 VA examination, the Veteran indicated that his insomnia was related to his service-connected headaches (if he did not have headaches, he did not get insomnia).  A January 2012 VA examination report attributed the Veteran's chronic sleep impairment to his service-connected PTSD.  While the Veteran is competent to claim that sleep problems in service were the manifestations of obstructive sleep apnea, the overall record supports the VA medical opinion that the sleep impairment and fatigue exhibited in service were due to other factors.  

Therefore, after a review of the entirety of the evidence of record, the Board finds that entitlement to service connection cannot be granted.  As discussed, the Veteran's claim fails because there is no evidence of in-service incurrence or aggravation of a disease or injury, and no competent evidence of a nexus to event coincident with service.

The preponderance of the evidence is against the service connection claim; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


	ORDER	

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


